DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Election/Restrictions
Applicant's election without traverse of Species A of Group I directed to Fig. 1-18 (claims 1-16 and 21-24) in the reply filed on July 11th, 2022 is acknowledged. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-9 and 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “the first sacrificial patterns” in line 10. It is unclear to the Examiner if the first sacrificial pattern is the same as the sacrificial patterns over the hard mask layer or it is another sacrificial pattern different from the sacrificial pattern. 
Claim 6 recites the limitation “the direction” in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation “a taper angle of the sacrificial patterns is in a range from 5 degrees to 15 degrees” in lines 1-2. It is unclear to the Examiner how to determine the taper angle because angle is defined by two lines, two surfaces or two planes. 
Claims 2-9 are being rejected for inheriting the above issue from claim 1.
Claim 21 recites “the first sacrificial patterns” in line 10. It is unclear to the Examiner if the first sacrificial pattern is the same as the sacrificial patterns over the hard mask layer or it is another sacrificial pattern different from the sacrificial pattern. 
Claims 22-24 are being rejected for inheriting the above issue from claim 21.

      Allowable Subject Matter
Claims 1-16 and 21-24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112, 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner's statement of reasons for the indication of allowable subject matter:
Regarding claims 1, 10 and 21, Seig et al. (Patent No.: 10,361,129 B1) discloses a method of manufacturing a semiconductor device in Figs. 1-10, comprising: forming sacrificial patterns (28) over a hard mask layer (18, 20, 22, and 24) disposed over a substrate (10); forming sidewall patterns (26) on sidewalls of the sacrificial patterns; removing the sacrificial patterns, thereby leaving the sidewall patterns as first hard mask patterns; patterning the hard mask layer by using the first hard mask patterns as an etching mask, thereby forming second hard mask patterns (24/12); and patterning the substrate by using the second hard mask patterns as an etching mask, thereby forming fin structures (see Fig. 1-10, column 7, line 7 through column 10, line 30).  
Seig et al. fails to disclose wherein each of the first sacrificial patterns has a tapered shape having a top smaller than a bottom.
 Claims 2-9, 11-16, 22-24 depend on claims 1, 10  and 21, and therefore also include said claimed limitation. 
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG B NGUYEN whose telephone number is (571)270-1509.  The examiner can normally be reached on Monday-Friday, 10:00 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CUONG B NGUYEN/Primary Examiner, Art Unit 2818